Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 8 and 15 recite “place virtual content in a location in the image corresponding to a physical location in the physical environment of the first user device responsive to user input received by the first user device”. Thus, the virtual content is placed in the image representing a physical environment of the first user device responsive to user input received by the first user device. Further, each claim recites “generate a virtual proxy of a second user device that is viewing a second image of the virtual content in the second user device, with a position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content”. However, each claim does not set forth any elements involved in the relationship between “the second user device” and “the placed virtual content”;  and just simply describes “a position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content”. The issue is persons of ordinary skill in the art is not able to understand how to determine “a position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content” without providing any indication about the relationship between “the second user device” and “the placed virtual content” by the first user device. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 2-7, 9-14 and 16-21 are rejected because they depend upon independent claims 1 , 8 and 15.

Therefore, the examiner has made the art rejections below based on the examiner's best understanding of the claims.
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUCHI et al (U.S. Patent Application Publication 2012/0210254 A1) in view of DUCA et al (U.S. Patent Application Publication 2019/0130648 A1)

	Regarding claim 1, FUKUCHI discloses a system (FIG. 1A shows an information sharing system) comprising: 
a virtual content system configured to display virtual content (Paragraph [0038], the information sharing system 1 includes terminal devices 100a, 100b, and 100c, and an information processing apparatus 200; paragraph [0046], the information processing apparatus 200 is an apparatus that operates as a server that supports sharing of information between a plurality of terminal devices 100.  In the present embodiment, the information processing apparatus 200 holds object data that indicates the position and the attribute of a virtual object.  The virtual object may be a text box in which some kind of text information, such as a label, a balloon or a message tag, for example, is written.  Also, the virtual object may be a diagram or a symbol, such as an icon, for example, that symbolically expresses some kind of information; paragraph [0064], FIG. 5 is a block diagram showing an example of the configuration of the information processing apparatus 200; paragraph [0091], he sharing control unit 240 controls display of the virtual object at the terminal device 100; FIG. 2 shows the configuration of the terminal device 100; paragraph [0059], the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, sharing area data defining a virtual sharing area set in the real space.  Then, the object control unit 150 causes an auxiliary object (for example, a semitransparent area or a frame that surrounds the sharing area) for allowing the user to perceive the sharing area to be displayed by the display unit 160), comprising: 
a first user device (Paragraph [0038], terminal devices 100a) configured to display virtual content (Paragraph [0059], the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, sharing area data defining a virtual sharing area set in the real space.  Then, the object control unit 150 causes an auxiliary object (for example, a semitransparent area or a frame that surrounds the sharing area) for allowing the user to perceive the sharing area to be displayed by the display unit 160), comprising: 
one or more sensors configured to sense data related to a physical environment of the user device (Paragraph [0039], the terminal device 100a is connected to an imaging device 102a and a display device 160a that are mounted on the head of the user Ua. The imaging device 102a turns toward the direction of the line of sight of the user Ua, captures the real space, and output a series of input images to the terminal device 100a), and 
one or more displays (Paragraph [0039], the screen of the display device 160a may be a see-through screen or a non-see-through screen. In the example of FIG. 1A, the display device 160a is a head-mounted display (HMD)); 
one or more hardware processors (Paragraph [0125], furthermore, the series of control processes by each device described in the present specification may be realized by using any of software, hardware, and a combination of software and hardware … Each program is loaded into a RAM (Random Access Memory) at the time of execution, and is executed by a processor such as a CPU (Central Processing Unit), for example); and 
a non-transitory machine-readable storage medium encoded with instructions executable by the one or more hardware processors (Paragraph [0053], the storage unit 120 stores a program and data used for processing by the terminal device 100 by using a storage medium (i.e., a non-transitory, computer-readable storage medium) such as a hard disk, a semiconductor memory or the like; paragraph [0125], programs configuring the software are stored in advance in a storage medium (i.e., a non-transitory, computer-readable storage medium) provided within or outside each device, for example.  Each program is loaded into a RAM (Random Access Memory) at the time of execution, and is executed by a processor such as a CPU (Central Processing Unit), for example) to: 
generate an image representing a physical environment of the first user device (Paragraph [0039], the terminal device 100a is connected to an imaging device 102a and a display device 160a that are mounted on the head of the user Ua.  The imaging device 102a turns toward the direction of the line of sight of the user Ua, captures the real space, and output a series of input images to the terminal device 100a.  The display device 160a displays to the user Ua an image of a virtual object generated or acquired by the terminal device 100a), 
place virtual content in a location in the image corresponding to a physical location (Paragraphs [0070]-[0072], FIG. 6 is an explanatory diagram for describing the object data to be stored by the information processing apparatus 200 in the present embodiment. Referring to FIG. 6, object data 212, which is an example, is shown.  The object data 212 includes seven data items: an object ID, a position, an attitude, an owner, a public flag, a share flag, and contents; the "object ID" is an identifier used for unique identification of each virtual object. The "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude … The "owner" is a user ID used for identifying the owner user of each object … The "public flag" is a flag defining the attribute, public or private, of each virtual object. A virtual object whose "public flag" is "True" (that is, a virtual object having a public attribute) is basically made public to all the users regardless of the position of the virtual object. For example, Object Obj11 is owned by Ua with position and "public flag" is "True"; paragraph [0097], FIG. 12 is a sequence chart showing an example of the flow of a process up to the start of information sharing in the information sharing system 1; paragraph [0099], the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)) in the physical environment of the first user device (Paragraph [0038], users Ua, Ub, and Uc surround a table 3 which is a real object in the real space; paragraph [0071], the "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude, or may be expressed by local coordinates that is set in association with a specific space (for example, a building, a meeting room, or the like)) responsive to user input received by the first user device (Paragraphs [0098]-[0099], the terminal device 100a requests setting of a sharing area to the information processing apparatus 200 (step S102) … the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)), 
determine a pose of the first user device with respect to the physical location based on the data sensed by the one or more sensors (Paragraph [0055], the position/attitude estimation unit 140 estimates the current position and attitude of the terminal device 100 by using the measurement value of each sensor input from the sensor unit 104.  For example, the position/attitude estimation unit 140 is capable of estimating the absolute position of the terminal device 100 by using the measurement value of the GPS sensor.  Also, the position/attitude estimation unit 140 is capable of estimating the attitude of the terminal device 100 by using the measurement value of the gyro sensor, the acceleration sensor, or the geomagnetic sensor … The position/attitude estimation unit 140 outputs the position and the attitude of the terminal device 100 estimated in the above manner to the object control unit 150), 
generate an image of the virtual content based on the determined pose of the first user device with respect to the physical location (Paragraph [0100], next, the sharing control unit 240 of the information processing apparatus 200 performs a sharing determination process for each user.  For example, the sharing control unit 240 first performs the sharing determination process for the user Ua (step S132), and distributes to the terminal device 100a the object data of a virtual object whose display at the terminal device 100a is permitted (step S134); paragraph [0056], the object control unit 150 controls operation and display of a virtual object on the terminal device 100; paragraph [0058], the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, object data regarding a virtual object which has been allowed to be displayed according to the positional relationship between the sharing area and each virtual object.  Then, the object control unit 150 calculates the display position of each virtual object on the screen based on the three-dimensional position of each virtual object indicated by the acquired object data and the position and the attitude of the terminal device 100 estimated by the position/attitude estimation unit 140; paragraph [0059], furthermore, the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, sharing area data defining a virtual sharing area set in the real space.  Then, the object control unit 150 causes an auxiliary object (for example, a semitransparent area or a frame that surrounds the sharing area) for allowing the user to perceive the sharing area to be displayed by the display unit 160).
 SMRH:4878-1412-2246.2-- 38 --PATENT Docket No. 68JD-344282-US However, FUKUCHI does not specifically disclose generate a virtual proxy of a second user device that is viewing a second image of the virtual content in the second user device, with a position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content, 
add the virtual proxy to the image, and 
render the image of the virtual content and the virtual proxy by the one or more displays of the first user device.
In the similar field of endeavor, DUCA discloses (Abstract, systems, methods, and computer readable media for displaying an augmented reality environment are disclosed. The method can include generating a geospatial map of a physical environment indicating a relative position of the one or more physical objects to a position of a first device of a first user, determining one or more candidate locations within the physical environment for projecting an avatar of a second user based on the geospatial map of the physical environment, and causing the first device to display the avatar of the second user at a selected candidate location of the one or more candidate locations; paragraphs [0039]-[0040], FIG. 1A and FIG. 1B are functional block diagrams of embodiments of a positioning system for enabling display of virtual information during mixed reality experiences … The content creator 111 creates a virtual environment and visual representations of things (e.g., virtual objects and avatars) that can be displayed in a virtual environment; paragraph [0056], FIG. 4A and FIG. 4B are graphical representations of embodiments of processes for (i) generating virtual objects that represent physical objects of a physical environment in view of an AR device, (ii) positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device, and (iii) using the AR device to display an interaction between the remote user and the generated virtual objects) generate a virtual proxy of a second user device (Paragraph [0058], avatar 448; paragraph [0069], FIG. 5 is a flowchart of a method for (i) generating virtual objects that represent physical objects of a physical environment in view of an AR device, (ii) positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device (e.g., the VR user), and (ii) using the AR device to display an interaction (e.g., proximity) between the remote user and the generated virtual objects; display an avatar of the second user on the AR device) that is viewing a second image of the virtual content in the second user device (Paragraph [0058], as illustrated by FIG. 4B, interactions by other users (e.g., a VR user) with the virtual objects that represent physical objects can be tracked in the virtual environment 430, and used to display avatars of the other users (e.g., avatar 448) in an AR virtual environment projected into the physical environment by the AR device. The location and orientation of a displayed avatar for a user relative to positions of physical objects in a geospatial map of the physical environment may match the location and orientation of the user relative to virtual objects that represent those physical objects in a geospatial map of the virtual environment 430), with a position of the virtual proxy based on a pose of the second user device (Paragraph [0058], The location and orientation of a displayed avatar for a user relative to positions of physical objects in a geospatial map of the physical environment may match the location and orientation of the user relative to virtual objects that represent those physical objects in a geospatial map of the virtual environment 430) with respect to the placed virtual content (Paragraph [0059], images of a physical environment are captured using an AR device (505), and used to generate virtual representations of the physical objects in the physical environment, which are stored (510) … A determination is made as to when a location of a second user in the virtual environment is within a virtual view area of the AR user in the virtual environment (525)), 
add the virtual proxy to the image (Paragraph [0058], the position of the avatar 448 in the geospatial map of the physical environment is in the view area of the AR user), and 
render the image of the virtual content and the virtual proxy by the one or more displays of the first user device (Paragraph [0058], the avatar 448 is displayed to the AR user relative to the positions of the physical objects; paragraph [0059], images of a physical environment are captured using an AR device (505), and used to generate virtual representations of the physical objects in the physical environment, which are stored (510) … instructions to display an avatar of the second user on the AR device are provided to the AR device (530), and the avatar is displayed at a location relative to the pose of the AR user in the physical environment that corresponds to the position of the second user relative to a position of the AR user in the virtual environment (535)).
FUKUCHI and DUCA are analogous art because both pertain to utilize the method/system for displaying virtual objects between multiple user devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the system of sharing virtual objects taught by FUKUCHI incorporate the teachings of DUCA, and applying the method for displaying an augmented reality environment taught by DUCA to determine the location and orientation of the second user device and generate an avatar of the second user on the first user device for indicating the location and orientation of the second user relative to virtual objects. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify FUKUCHI according to the relied-upon teachings of DUCA to obtain the invention as specified in claim.

	Regarding claim 2, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 1), and FUKUCHI further disclose wherein: 
the second user device is remote from the virtual content system (Paragraph [0038], FIG. 1A is an explanatory diagram showing an overview of an information sharing system 1 according to an embodiment of the present disclosure. Referring to FIG. 1A, the information sharing system 1 includes terminal devices 100a, 100b, and 100c, and an information processing apparatus 200; paragraph [0046], the information processing apparatus 200 is an apparatus that operates as a server that supports sharing of information between a plurality of terminal devices 100; paragraph [0064], FIG. 5 is a block diagram showing an example of the configuration of the information processing apparatus 200; paragraph [0091], he sharing control unit 240 controls display of the virtual object at the terminal device 100; paragraph [0012], FIG. 2 is a block diagram showing an example of the configuration of a terminal device (i.e., a remote device) according to an embodiment; paragraph [0048], FIG. 2 is a block diagram showing an example of the configuration of the terminal device 100. Thus, terminal device 100b is remote from an information processing apparatus 200).  

	Regarding claim 3, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 1), and FUKUCHI further disclose wherein the instructions are further executable by the one or more hardware processors to perform, responsive to user input received by the first user device: 
placing a virtual object in the location in the image corresponding to the physical location in the physical environment of the first user device (Paragraphs [0070]-[0071], FIG. 6 is an explanatory diagram for describing the object data to be stored by the information processing apparatus 200 in the present embodiment. Referring to FIG. 6, object data 212, which is an example, is shown.  The object data 212 includes seven data items: an object ID, a position, an attitude, an owner, a public flag, a share flag, and contents; the "object ID" is an identifier used for unique identification of each virtual object. The "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude … The "owner" is a user ID used for identifying the owner user of each object …; paragraph [0097], FIG. 12 is a sequence chart showing an example of the flow of a process up to the start of information sharing in the information sharing system 1; paragraph [0099], the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)).

	Regarding claim 4, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 1), and FUKUCHI further disclose wherein the instructions are further executable by the one or more hardware processors to perform, responsive to user input received by the first user device (FIG. 2; paragraph [0051], the input unit 106 is used by the user of the terminal device 100 to operate the terminal device 100 or to input information to the terminal device 100.  The input unit 106 may include a keypad, a button, a switch, or a touch panel, for example.  Also, the input unit 106 may include a speech recognition module that recognizes, from voice uttered by a user, an operation command or an information input command, or a gesture recognition module that recognizes a gesture of a user reflected on an input image), at least one of: 
selecting the virtual content, and SMRH:4878-1412-2246.2-- 39 --PATENT Docket No. 68JD-344282-US 
modifying the virtual content (Paragraph [0051], a user moves a virtual object displayed on the screen of the display unit 160, for example, by an operation via the input unit 106 (for example, dragging of the virtual object, press-down of a direction key, or the like).  Also, the user edits the attribute of the virtual object that he/she owns via the input unit 106).   

	Regarding claim 5, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 1), and FUKUCHI further disclose wherein the first user device may be worn on the head of a user (FIG. 1A; paragraph [0039], the terminal device 100a is connected to an imaging device 102a and a display device 160a that are mounted on the head of the user Ua).

	Regarding claim 6, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 1), and FUKUCHI further disclose wherein the first user device further comprises at least one optical element which facilitates viewing of the image integrated with a view of the physical environment of the first user device (FIG. 1A; paragraph [0039], the imaging device 102a turns toward the direction of the line of sight of the user Ua, captures the real space, and output a series of input images to the terminal device 100a. The display device 160a displays to the user Ua an image of a virtual object generated or acquired by the terminal device 100a. The screen of the display device 160a may be a see-through screen or a non-see-through screen).  

	Regarding claim 7, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 1).
	However, FUKUCHI does not specifically disclose wherein the first user device is a handheld device.
	In the similar field of endeavor, DUCA discloses (Paragraph [0039], FIG. 1A and FIG. 1B are functional block diagrams of embodiments of a positioning system for enabling display of virtual information during mixed reality experiences … The system includes a mixed reality platform (platform) 110 that is communicatively coupled to any number of mixed reality user devices 120 such that data can be transferred between them as required for implementing the functionality described below in this disclosure) wherein the first user device is a handheld device (Paragraph [0044], example user devices include VR, AR, and general computing devices with displays, including head-mounted displays, sensor-packed wearable devices with a display (e.g., glasses), mobile phones, tablets …).
	FUKUCHI and DUCA are analogous art because both pertain to utilize the method/system for displaying virtual objects between multiple user devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the system of sharing virtual objects taught by FUKUCHI incorporate the teachings of DUCA, and applying the system for displaying an augmented reality environment taught by DUCA to provide the handheld device for displaying the virtual content. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify FUKUCHI according to the relied-upon teachings of DUCA to obtain the invention as specified in claim.

	Regarding claim 8, FUKUCHI discloses one or more non-transitory machine-readable storage media encoded with instructions, wherein the instructions are executable by one or more hardware processors to (Paragraph [0125], programs configuring the software are stored in advance in a storage medium (i.e., a non-transitory, computer-readable storage medium) provided within or outside each device, for example.  Each program is loaded into a RAM (Random Access Memory) at the time of execution, and is executed by a processor such as a CPU (Central Processing Unit), for example), for a first user device in a virtual content media configured to display virtual content (FIG. 1A shows an information sharing system; paragraph [0038], the user Ua uses the terminal device 100a and an information processing apparatus 200; paragraph [0046], the information processing apparatus 200 is an apparatus that operates as a server that supports sharing of information between a plurality of terminal devices 100.  In the present embodiment, the information processing apparatus 200 holds object data that indicates the position and the attribute of a virtual object.  The virtual object may be a text box in which some kind of text information, such as a label, a balloon or a message tag, for example, is written.  Also, the virtual object may be a diagram or a symbol, such as an icon, for example, that symbolically expresses some kind of information; paragraph [0064], FIG. 5 is a block diagram showing an example of the configuration of the information processing apparatus 200; paragraph [0091], he sharing control unit 240 controls display of the virtual object at the terminal device 100): 
generate an image representing a physical environment of the first user device (Paragraph [0039], the terminal device 100a is connected to an imaging device 102a and a display device 160a that are mounted on the head of the user Ua.  The imaging device 102a turns toward the direction of the line of sight of the user Ua, captures the real space, and output a series of input images to the terminal device 100a.  The display device 160a displays to the user Ua an image of a virtual object generated or acquired by the terminal device 100a), 
place virtual content in a location in the image corresponding to a physical location (Paragraphs [0070]-[0072], FIG. 6 is an explanatory diagram for describing the object data to be stored by the information processing apparatus 200 in the present embodiment. Referring to FIG. 6, object data 212, which is an example, is shown.  The object data 212 includes seven data items: an object ID, a position, an attitude, an owner, a public flag, a share flag, and contents; the "object ID" is an identifier used for unique identification of each virtual object. The "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude … The "owner" is a user ID used for identifying the owner user of each object … The "public flag" is a flag defining the attribute, public or private, of each virtual object. A virtual object whose "public flag" is "True" (that is, a virtual object having a public attribute) is basically made public to all the users regardless of the position of the virtual object. For example, Object Obj11 is owned by Ua with position and "public flag" is "True"; paragraph [0097], FIG. 12 is a sequence chart showing an example of the flow of a process up to the start of information sharing in the information sharing system 1; paragraph [0099], the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)) in the physical environment of the first user device (Paragraph [0038], users Ua, Ub, and Uc surround a table 3 which is a real object in the real space; paragraph [0071], the "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude, or may be expressed by local coordinates that is set in association with a specific space (for example, a building, a meeting room, or the like)) responsive to user input received by the first user device (Paragraphs [0098]-[0099], the terminal device 100a requests setting of a sharing area to the information processing apparatus 200 (step S102) … the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)), 
determine a pose of the first user device with respect to the physical location (Paragraph [0055], the position/attitude estimation unit 140 estimates the current position and attitude of the terminal device 100 by using the measurement value of each sensor input from the sensor unit 104.  For example, the position/attitude estimation unit 140 is capable of estimating the absolute position of the terminal device 100 by using the measurement value of the GPS sensor.  Also, the position/attitude estimation unit 140 is capable of estimating the attitude of the terminal device 100 by using the measurement value of the gyro sensor, the acceleration sensor, or the geomagnetic sensor … The position/attitude estimation unit 140 outputs the position and the attitude of the terminal device 100 estimated in the above manner to the object control unit 150), SMRH:4878-1412-2246.2-- 40 --PATENT Docket No. 68JD-344282-US 
generate an image of the virtual content based on the determined pose of the first user device with respect to the physical location (Paragraph [0100], next, the sharing control unit 240 of the information processing apparatus 200 performs a sharing determination process for each user.  For example, the sharing control unit 240 first performs the sharing determination process for the user Ua (step S132), and distributes to the terminal device 100a the object data of a virtual object whose display at the terminal device 100a is permitted (step S134); paragraph [0056], the object control unit 150 controls operation and display of a virtual object on the terminal device 100; paragraph [0058], the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, object data regarding a virtual object which has been allowed to be displayed according to the positional relationship between the sharing area and each virtual object.  Then, the object control unit 150 calculates the display position of each virtual object on the screen based on the three-dimensional position of each virtual object indicated by the acquired object data and the position and the attitude of the terminal device 100 estimated by the position/attitude estimation unit 140; paragraph [0059], furthermore, the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, sharing area data defining a virtual sharing area set in the real space.  Then, the object control unit 150 causes an auxiliary object (for example, a semitransparent area or a frame that surrounds the sharing area) for allowing the user to perceive the sharing area to be displayed by the display unit 160).
However, FUKUCHI does not specifically disclose generate a virtual proxy of a second user device that is viewing a second image of the virtual content in the second user device, with a position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content, 
add the virtual proxy to the image, and 
render the image of the virtual content and the virtual proxy by one or more displays of the first user device.
In the similar field of endeavor, DUCA discloses (Abstract, systems, methods, and computer readable media for displaying an augmented reality environment are disclosed. The method can include generating a geospatial map of a physical environment indicating a relative position of the one or more physical objects to a position of a first device of a first user, determining one or more candidate locations within the physical environment for projecting an avatar of a second user based on the geospatial map of the physical environment, and causing the first device to display the avatar of the second user at a selected candidate location of the one or more candidate locations; paragraphs [0039]-[0040], FIG. 1A and FIG. 1B are functional block diagrams of embodiments of a positioning system for enabling display of virtual information during mixed reality experiences … The content creator 111 creates a virtual environment and visual representations of things (e.g., virtual objects and avatars) that can be displayed in a virtual environment; paragraph [0056], FIG. 4A and FIG. 4B are graphical representations of embodiments of processes for (i) generating virtual objects that represent physical objects of a physical environment in view of an AR device, (ii) positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device, and (iii) using the AR device to display an interaction between the remote user and the generated virtual objects) generate a virtual proxy of a second user device (Paragraph [0058], avatar 448; paragraph [0069], FIG. 5 is a flowchart of a method for (i) generating virtual objects that represent physical objects of a physical environment in view of an AR device, (ii) positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device (e.g., the VR user), and (ii) using the AR device to display an interaction (e.g., proximity) between the remote user and the generated virtual objects; display an avatar of the second user on the AR device) that is viewing a second image of the virtual content in the second user device (Paragraph [0058], as illustrated by FIG. 4B, interactions by other users (e.g., a VR user) with the virtual objects that represent physical objects can be tracked in the virtual environment 430, and used to display avatars of the other users (e.g., avatar 448) in an AR virtual environment projected into the physical environment by the AR device. The location and orientation of a displayed avatar for a user relative to positions of physical objects in a geospatial map of the physical environment may match the location and orientation of the user relative to virtual objects that represent those physical objects in a geospatial map of the virtual environment 430), with a position of the virtual proxy based on a pose of the second user device (Paragraph [0058], The location and orientation of a displayed avatar for a user relative to positions of physical objects in a geospatial map of the physical environment may match the location and orientation of the user relative to virtual objects that represent those physical objects in a geospatial map of the virtual environment 430) with respect to the placed virtual content (Paragraph [0059], images of a physical environment are captured using an AR device (505), and used to generate virtual representations of the physical objects in the physical environment, which are stored (510) … A determination is made as to when a location of a second user in the virtual environment is within a virtual view area of the AR user in the virtual environment (525)), 
add the virtual proxy to the image (Paragraph [0058], the position of the avatar 448 in the geospatial map of the physical environment is in the view area of the AR user), and 
render the image of the virtual content and the virtual proxy by one or more displays of the first user device (Paragraph [0058], the avatar 448 is displayed to the AR user relative to the positions of the physical objects; paragraph [0059], images of a physical environment are captured using an AR device (505), and used to generate virtual representations of the physical objects in the physical environment, which are stored (510) … instructions to display an avatar of the second user on the AR device are provided to the AR device (530), and the avatar is displayed at a location relative to the pose of the AR user in the physical environment that corresponds to the position of the second user relative to a position of the AR user in the virtual environment (535)).
FUKUCHI and DUCA are analogous art because both pertain to utilize the method/system for displaying virtual objects between multiple user devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the system of sharing virtual objects taught by FUKUCHI incorporate the teachings of DUCA, and applying the method for displaying an augmented reality environment taught by DUCA to determine the location and orientation of the second user device and generate an avatar of the second user on the first user device for indicating the location and orientation of the second user relative to virtual objects. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify FUKUCHI according to the relied-upon teachings of DUCA to obtain the invention as specified in claim.

	Regarding claim 9, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 8), and FUKUCHI further disclose wherein: 
the second user device is remote from the virtual content system (Paragraph [0038], FIG. 1A is an explanatory diagram showing an overview of an information sharing system 1 according to an embodiment of the present disclosure. Referring to FIG. 1A, the information sharing system 1 includes terminal devices 100a, 100b, and 100c, and an information processing apparatus 200; paragraph [0046], the information processing apparatus 200 is an apparatus that operates as a server that supports sharing of information between a plurality of terminal devices 100; paragraph [0064], FIG. 5 is a block diagram showing an example of the configuration of the information processing apparatus 200; paragraph [0091], he sharing control unit 240 controls display of the virtual object at the terminal device 100; paragraph [0012], FIG. 2 is a block diagram showing an example of the configuration of a terminal device (i.e., a remote device) according to an embodiment; paragraph [0048], FIG. 2 is a block diagram showing an example of the configuration of the terminal device 100. Thus, terminal device 100b is remote from an information processing apparatus 200).  

	Regarding claim 10, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 8), and FUKUCHI further disclose wherein the instructions are further executable by the one or more hardware processors to perform, responsive to user input received by the first user device: 
placing a virtual object in the location in the image corresponding to the physical location in the physical environment of the first user device (Paragraphs [0070]-[0071], FIG. 6 is an explanatory diagram for describing the object data to be stored by the information processing apparatus 200 in the present embodiment. Referring to FIG. 6, object data 212, which is an example, is shown.  The object data 212 includes seven data items: an object ID, a position, an attitude, an owner, a public flag, a share flag, and contents; the "object ID" is an identifier used for unique identification of each virtual object. The "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude … The "owner" is a user ID used for identifying the owner user of each object …; paragraph [0097], FIG. 12 is a sequence chart showing an example of the flow of a process up to the start of information sharing in the information sharing system 1; paragraph [0099], the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)).

	Regarding claim 11, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 8), and FUKUCHI further disclose wherein the instructions are further executable by the one or more hardware processors to perform, responsive to user input received by the first user device (FIG. 2; paragraph [0051], the input unit 106 is used by the user of the terminal device 100 to operate the terminal device 100 or to input information to the terminal device 100.  The input unit 106 may include a keypad, a button, a switch, or a touch panel, for example.  Also, the input unit 106 may include a speech recognition module that recognizes, from voice uttered by a user, an operation command or an information input command, or a gesture recognition module that recognizes a gesture of a user reflected on an input image), at least one of: 
selecting the virtual content, and 
modifying the virtual content (Paragraph [0051], a user moves a virtual object displayed on the screen of the display unit 160, for example, by an operation via the input unit 106 (for example, dragging of the virtual object, press-down of a direction key, or the like).  Also, the user edits the attribute of the virtual object that he/she owns via the input unit 106).  

	Regarding claim 12, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 8), and FUKUCHI further disclose wherein the first user device may be worn on the head of a user (FIG. 1A; paragraph [0039], the terminal device 100a is connected to an imaging device 102a and a display device 160a that are mounted on the head of the user Ua).  

	Regarding claim 13, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 8), and FUKUCHI further disclose wherein the first user device further comprises at least one optical element which facilitates viewing of the image integrated with a view of the physical environment of the first user device (FIG. 1A; paragraph [0039], the imaging device 102a turns toward the direction of the line of sight of the user Ua, captures the real space, and output a series of input images to the terminal device 100a. The display device 160a displays to the user Ua an image of a virtual object generated or acquired by the terminal device 100a. The screen of the display device 160a may be a see-through screen or a non-see-through screen).  

	Regarding claim 14, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 8).
	However, FUKUCHI does not specifically disclose wherein the first user device is a handheld device.
	In the similar field of endeavor, DUCA discloses (Paragraph [0039], FIG. 1A and FIG. 1B are functional block diagrams of embodiments of a positioning system for enabling display of virtual information during mixed reality experiences … The system includes a mixed reality platform (platform) 110 that is communicatively coupled to any number of mixed reality user devices 120 such that data can be transferred between them as required for implementing the functionality described below in this disclosure) wherein the first user device is a handheld device (Paragraph [0044], example user devices include VR, AR, and general computing devices with displays, including head-mounted displays, sensor-packed wearable devices with a display (e.g., glasses), mobile phones, tablets …).
	FUKUCHI and DUCA are analogous art because both pertain to utilize the method/system for displaying virtual objects between multiple user devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the system of sharing virtual objects taught by FUKUCHI incorporate the teachings of DUCA, and applying the system for displaying an augmented reality environment taught by DUCA to provide the handheld device for displaying the virtual content. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify FUKUCHI according to the relied-upon teachings of DUCA to obtain the invention as specified in claim.

	Regarding claim 15, FUKUCHI discloses a computer-implemented method comprising: 
generate an image representing a physical environment of a first user device (FIG. 1A shows an information sharing system; paragraph [0038], the user Ua uses the terminal device 100a and an information processing apparatus 200; paragraph [0039], the terminal device 100a is connected to an imaging device 102a and a display device 160a that are mounted on the head of the user Ua.  The imaging device 102a turns toward the direction of the line of sight of the user Ua, captures the real space, and output a series of input images to the terminal device 100a.  The display device 160a displays to the user Ua an image of a virtual object generated or acquired by the terminal device 100a) in a virtual content system configured to display virtual content (paragraph [0046], the information processing apparatus 200 is an apparatus that operates as a server that supports sharing of information between a plurality of terminal devices 100.  In the present embodiment, the information processing apparatus 200 holds object data that indicates the position and the attribute of a virtual object.  The virtual object may be a text box in which some kind of text information, such as a label, a balloon or a message tag, for example, is written.  Also, the virtual object may be a diagram or a symbol, such as an icon, for example, that symbolically expresses some kind of information; paragraph [0064], FIG. 5 is a block diagram showing an example of the configuration of the information processing apparatus 200; paragraph [0091], he sharing control unit 240 controls display of the virtual object at the terminal device 100; FIG. 2 shows the configuration of the terminal device 100; paragraph [0059], the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, sharing area data defining a virtual sharing area set in the real space.  Then, the object control unit 150 causes an auxiliary object (for example, a semitransparent area or a frame that surrounds the sharing area) for allowing the user to perceive the sharing area to be displayed by the display unit 160); SMRH:4878-1412-2246.2-- 42 --PATENT Docket No. 68JD-344282-US 
place virtual content in a location in the image corresponding to a physical location (Paragraphs [0070]-[0072], FIG. 6 is an explanatory diagram for describing the object data to be stored by the information processing apparatus 200 in the present embodiment. Referring to FIG. 6, object data 212, which is an example, is shown.  The object data 212 includes seven data items: an object ID, a position, an attitude, an owner, a public flag, a share flag, and contents; the "object ID" is an identifier used for unique identification of each virtual object. The "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude … The "owner" is a user ID used for identifying the owner user of each object … The "public flag" is a flag defining the attribute, public or private, of each virtual object. A virtual object whose "public flag" is "True" (that is, a virtual object having a public attribute) is basically made public to all the users regardless of the position of the virtual object. For example, Object Obj11 is owned by Ua with position and "public flag" is "True"; paragraph [0097], FIG. 12 is a sequence chart showing an example of the flow of a process up to the start of information sharing in the information sharing system 1; paragraph [0099], the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)) in the physical environment of the first user device (Paragraph [0038], users Ua, Ub, and Uc surround a table 3 which is a real object in the real space; paragraph [0071], the "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude, or may be expressed by local coordinates that is set in association with a specific space (for example, a building, a meeting room, or the like)) responsive to user input received by the first user device (Paragraphs [0098]-[0099], the terminal device 100a requests setting of a sharing area to the information processing apparatus 200 (step S102) … the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)); 
determine a pose of the first user device with respect to the physical location (Paragraph [0055], the position/attitude estimation unit 140 estimates the current position and attitude of the terminal device 100 by using the measurement value of each sensor input from the sensor unit 104.  For example, the position/attitude estimation unit 140 is capable of estimating the absolute position of the terminal device 100 by using the measurement value of the GPS sensor.  Also, the position/attitude estimation unit 140 is capable of estimating the attitude of the terminal device 100 by using the measurement value of the gyro sensor, the acceleration sensor, or the geomagnetic sensor … The position/attitude estimation unit 140 outputs the position and the attitude of the terminal device 100 estimated in the above manner to the object control unit 150); 
generate an image of the virtual content based on the determined pose of the first user device with respect to the physical location (Paragraph [0100], next, the sharing control unit 240 of the information processing apparatus 200 performs a sharing determination process for each user.  For example, the sharing control unit 240 first performs the sharing determination process for the user Ua (step S132), and distributes to the terminal device 100a the object data of a virtual object whose display at the terminal device 100a is permitted (step S134); paragraph [0056], the object control unit 150 controls operation and display of a virtual object on the terminal device 100; paragraph [0058], the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, object data regarding a virtual object which has been allowed to be displayed according to the positional relationship between the sharing area and each virtual object.  Then, the object control unit 150 calculates the display position of each virtual object on the screen based on the three-dimensional position of each virtual object indicated by the acquired object data and the position and the attitude of the terminal device 100 estimated by the position/attitude estimation unit 140; paragraph [0059], furthermore, the object control unit 150 acquires from the information processing apparatus 200, via the communication unit 110, sharing area data defining a virtual sharing area set in the real space.  Then, the object control unit 150 causes an auxiliary object (for example, a semitransparent area or a frame that surrounds the sharing area) for allowing the user to perceive the sharing area to be displayed by the display unit 160).
However, FUKUCHI does not specifically disclose generate a virtual proxy of a second user device that is viewing a second image of the virtual content in the second user device, with a position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content; 
add the virtual proxy to the image; and 
render the image of the virtual content and the virtual proxy by one or more displays of the first user device.
In the similar field of endeavor, DUCA discloses (Abstract, systems, methods, and computer readable media for displaying an augmented reality environment are disclosed. The method can include generating a geospatial map of a physical environment indicating a relative position of the one or more physical objects to a position of a first device of a first user, determining one or more candidate locations within the physical environment for projecting an avatar of a second user based on the geospatial map of the physical environment, and causing the first device to display the avatar of the second user at a selected candidate location of the one or more candidate locations; paragraphs [0039]-[0040], FIG. 1A and FIG. 1B are functional block diagrams of embodiments of a positioning system for enabling display of virtual information during mixed reality experiences … The content creator 111 creates a virtual environment and visual representations of things (e.g., virtual objects and avatars) that can be displayed in a virtual environment; paragraph [0056], FIG. 4A and FIG. 4B are graphical representations of embodiments of processes for (i) generating virtual objects that represent physical objects of a physical environment in view of an AR device, (ii) positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device, and (iii) using the AR device to display an interaction between the remote user and the generated virtual objects) generate a virtual proxy of a second user device (Paragraph [0058], avatar 448; paragraph [0069], FIG. 5 is a flowchart of a method for (i) generating virtual objects that represent physical objects of a physical environment in view of an AR device, (ii) positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device (e.g., the VR user), and (ii) using the AR device to display an interaction (e.g., proximity) between the remote user and the generated virtual objects; display an avatar of the second user on the AR device) that is viewing a second image of the virtual content in the second user device (Paragraph [0058], as illustrated by FIG. 4B, interactions by other users (e.g., a VR user) with the virtual objects that represent physical objects can be tracked in the virtual environment 430, and used to display avatars of the other users (e.g., avatar 448) in an AR virtual environment projected into the physical environment by the AR device. The location and orientation of a displayed avatar for a user relative to positions of physical objects in a geospatial map of the physical environment may match the location and orientation of the user relative to virtual objects that represent those physical objects in a geospatial map of the virtual environment 430), with a position of the virtual proxy based on a pose of the second user device (Paragraph [0058], the location and orientation of a displayed avatar for a user relative to positions of physical objects in a geospatial map of the physical environment may match the location and orientation of the user relative to virtual objects that represent those physical objects in a geospatial map of the virtual environment 430) with respect to the placed virtual content (Paragraph [0059], images of a physical environment are captured using an AR device (505), and used to generate virtual representations of the physical objects in the physical environment, which are stored (510) … A determination is made as to when a location of a second user in the virtual environment is within a virtual view area of the AR user in the virtual environment (525)); 
add the virtual proxy to the image (Paragraph [0058], the position of the avatar 448 in the geospatial map of the physical environment is in the view area of the AR user); and 
render the image of the virtual content and the virtual proxy by one or more displays of the first user device (Paragraph [0058], the avatar 448 is displayed to the AR user relative to the positions of the physical objects; paragraph [0059], images of a physical environment are captured using an AR device (505), and used to generate virtual representations of the physical objects in the physical environment, which are stored (510) … instructions to display an avatar of the second user on the AR device are provided to the AR device (530), and the avatar is displayed at a location relative to the pose of the AR user in the physical environment that corresponds to the position of the second user relative to a position of the AR user in the virtual environment (535)).
FUKUCHI and DUCA are analogous art because both pertain to utilize the method/system for displaying virtual objects between multiple user devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the system of sharing virtual objects taught by FUKUCHI incorporate the teachings of DUCA, and applying the method for displaying an augmented reality environment taught by DUCA to determine the location and orientation of the second user device and generate an avatar of the second user on the first user device for indicating the location and orientation of the second user relative to virtual objects. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify FUKUCHI according to the relied-upon teachings of DUCA to obtain the invention as specified in claim.

	Regarding claim 16, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 15), and FUKUCHI further disclose wherein: 
the second user device is remote from the virtual content system (Paragraph [0038], FIG. 1A is an explanatory diagram showing an overview of an information sharing system 1 according to an embodiment of the present disclosure. Referring to FIG. 1A, the information sharing system 1 includes terminal devices 100a, 100b, and 100c, and an information processing apparatus 200; paragraph [0046], the information processing apparatus 200 is an apparatus that operates as a server that supports sharing of information between a plurality of terminal devices 100; paragraph [0064], FIG. 5 is a block diagram showing an example of the configuration of the information processing apparatus 200; paragraph [0091], he sharing control unit 240 controls display of the virtual object at the terminal device 100; paragraph [0012], FIG. 2 is a block diagram showing an example of the configuration of a terminal device (i.e., a remote device) according to an embodiment; paragraph [0048], FIG. 2 is a block diagram showing an example of the configuration of the terminal device 100. Thus, terminal device 100b is remote from an information processing apparatus 200).  

	Regarding claim 17, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 15), and FUKUCHI discloses further comprising, responsive to user input received by the first user device: 
placing a virtual object in the location in the image corresponding to the physical location in the physical environment of the first user device (Paragraphs [0070]-[0071], FIG. 6 is an explanatory diagram for describing the object data to be stored by the information processing apparatus 200 in the present embodiment. Referring to FIG. 6, object data 212, which is an example, is shown.  The object data 212 includes seven data items: an object ID, a position, an attitude, an owner, a public flag, a share flag, and contents; the "object ID" is an identifier used for unique identification of each virtual object. The "position" indicates the position of each virtual object in the real space. The position of each virtual object in the real space may be expressed by global coordinates indicating an absolute position such as latitude, longitude, and altitude … The "owner" is a user ID used for identifying the owner user of each object …; paragraph [0097], FIG. 12 is a sequence chart showing an example of the flow of a process up to the start of information sharing in the information sharing system 1; paragraph [0099], the terminal device 100a transmits to the information processing apparatus 200 the object data of the virtual object generated at the terminal device 100a (that is, the virtual object whose owner is the user Ua) (step S120)).

	Regarding claim 18, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 15), and FUKUCHI discloses further comprising, responsive to user input received by the first user device (FIG. 2; paragraph [0051], the input unit 106 is used by the user of the terminal device 100 to operate the terminal device 100 or to input information to the terminal device 100.  The input unit 106 may include a keypad, a button, a switch, or a touch panel, for example.  Also, the input unit 106 may include a speech recognition module that recognizes, from voice uttered by a user, an operation command or an information input command, or a gesture recognition module that recognizes a gesture of a user reflected on an input image), at least one of: 
selecting the virtual content, and 
modifying the virtual content (Paragraph [0051], a user moves a virtual object displayed on the screen of the display unit 160, for example, by an operation via the input unit 106 (for example, dragging of the virtual object, press-down of a direction key, or the like).  Also, the user edits the attribute of the virtual object that he/she owns via the input unit 106).   

	Regarding claim 19, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 15), and FUKUCHI further disclose wherein the first user device may be worn on the head of a user (FIG. 1A; paragraph [0039], the terminal device 100a is connected to an imaging device 102a and a display device 160a that are mounted on the head of the user Ua).  

	Regarding claim 20, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 15), and FUKUCHI further disclose wherein the first user device further comprises at least one optical element which facilitates viewing of the image integrated with a view of the physical environment of the first user device (FIG. 1A; paragraph [0039], the imaging device 102a turns toward the direction of the line of sight of the user Ua, captures the real space, and output a series of input images to the terminal device 100a. The display device 160a displays to the user Ua an image of a virtual object generated or acquired by the terminal device 100a. The screen of the display device 160a may be a see-through screen or a non-see-through screen).

	Regarding claim 21, the combination of FUKUCHI in view of DUCA discloses everything claimed as applied above (see claim 15).
	However, FUKUCHI does not specifically disclose wherein the first user device is a handheld device.
	In the similar field of endeavor, DUCA discloses (Paragraph [0039], FIG. 1A and FIG. 1B are functional block diagrams of embodiments of a positioning system for enabling display of virtual information during mixed reality experiences … The system includes a mixed reality platform (platform) 110 that is communicatively coupled to any number of mixed reality user devices 120 such that data can be transferred between them as required for implementing the functionality described below in this disclosure) wherein the first user device is a handheld device (Paragraph [0044], example user devices include VR, AR, and general computing devices with displays, including head-mounted displays, sensor-packed wearable devices with a display (e.g., glasses), mobile phones, tablets …).
	FUKUCHI and DUCA are analogous art because both pertain to utilize the method/system for displaying virtual objects between multiple user devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the system of sharing virtual objects taught by FUKUCHI incorporate the teachings of DUCA, and applying the system for displaying an augmented reality environment taught by DUCA to provide the handheld device for displaying the virtual content. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify FUKUCHI according to the relied-upon teachings of DUCA to obtain the invention as specified in claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616